Title: Report of a Committee of the Académie Royale des Sciences, 23 May 1778
From: Committee of the Académie Royale des Sciences
To: 


Le 23 May 1778
L’Académie nous ayant nommés M. Franklin, M. Le Roi, M. le Marquis de Condorcet et moi pour lui rendre compte du projet de M. de la Blancherie pour une correspondance générale, Sur les Sciences, la littérature et les Arts, et la Vie des gens de lettres, et des Artistes de tous les pays, dont les détails doivent être dorénavant publiés, tous les quinze jours, Sous le titre de Nouvelles de la République des lettres et des Arts, nous avons pris une Connoissance plus détaillée du plan qu’il a formé et des moyens d’Exécution qu’il S’est procuré. Nous avons Assisté aux Assemblées hebdomadaires, indiquées sous le nom de Rendez-vous de la République des Lettres, nous y avons vu des Savants, des Artistes, et des Amateurs de presque toutes les parties de l’Europe, nous avons vu dans ses Registres les preuves d’une Correspondance qu’il n’a pu former qu’avec beaucoup de tems et de peines, et nous avons été témoins d’une Activité et d’un Zèle qui sont très rares, et qui ne peuvent être que très Utiles au progres des Sciences et des Arts.
Cette Assemblée ouverte à tous les Voyageurs distingués, à tous les Savants, les gens de lettres, les artistes, et les Amateurs dignes de ce nom, présente un point de réunion, et de Communication qui est intéressant. Les Uns y trouvent les moyens de tirer de leurs voyages Soit à Paris et en France, Soit dans les autres pays où M. de la Blancherie établit des Correspondances, toute l’Utilité et tout l’Agrément qu’ils peuvent désirer. Les autres ont l’Avantage d’étendre leurs connoissances Sur l’Etat des Sciences et des Arts dans les pays Etrangers, Soit par les Voyageurs avec lesquels ils se rencontrent soit par les relations de M. de la Blancherie, tandis que les ouvrages en differens genres tant de France que des pays étrangers exposés Successivement sous les yeux de l’Assemblée, donnent lieu à des discutions Egalement profitables. On doit rendre cette justice à M. de la Blancherie, que devenant Selon son plan l’Agent général des Savans, des gens de lettres, des artistes, et des étrangers distingués, il a déjà eu plusieurs occasions de mériter leur reconnoissance. Plus il sera Encouragé, plus il deviendra utile Soit aux françois, soit aux Etrangers, à qui il désire d’Epargner les Embarras d’une Correspondance à la quelle beaucoup de gens de lettres sont très peu propres, qui fatigue Beaucoup les autres et qui leur fait perdre Beaucoup de tems, faute d’avoir à leur portée les moyens, les relations, et les Secours que M. de la Blancherie a Pu procurer.
On ne sauroit trop favoriser les Correspondances qui sont un des grands moyens d’accélérer les progrès des Connoissances humaines, en Conséquence nous croyons que le projet de M. de la Blancherie mérite d’etre encouragé et que l’académie ne pourra voir qu’avec plaisir le succès de cet etablissement. Fait à Paris dans l’Assemblée de l’Académie Royale des Sciences le 23 May 1778.
De LA LandeLE Ms. DE CondorcetLe RoyB Franklin
